SUMMERS, J.,
dissents from the granting of the writ. There are no factual allegations to serve as a basis for this Court’s action. La.Code Crim.Proc. art. 353(3).
On considering the petition of the rela-tors in the above entitled and numbered cause,
Ordered that the Honorable Carrol L. Spell, Judge of the Fifteenth Judicial District Court, Parish of Lafayette, hold an evidentiary hearing forthwith, to determine if the offense “attempted armed robbery” and the offense of “murder” arose out of a “continuous offense” or same transaction for the purpose of determining the validity of the plea of double jeopardy, and make a determination of the merits after the hearing.